Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 12/29/2021, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue 1: The applicant argues with respect to independent claim 1 that Bahl does not teach “a subsequent DNS query” because “the HTTP request uses HTTP protocol.”
Examiner respectfully disagrees, because, as cited in the rejection section, the HTTP request in Bahl is
expressly disclosed to be sent to the DNS-LB server therefore can be considered a DNS query. 
Applicant further argues that “the redirect in Bahl is not resolved again”, which is considered moot because the argued limitation is not claimed.  If this were to be included in the claim limitation then Biliris teaches this concept at the cited paragraph [0038]
Issue 2: The applicant argues with respect to independent claim 1 that Biliris is not combinable to teach a different URL, because 1) HTTP protocol and DNS protocols are different and 2) Biliris’s new domain name would result in out of the CDN.  
Examiner respectfully disagrees.
Regarding 1), it is to be noted that it is the concept of Biliris that is brought in to be combined with Bahl, not a mechanical combination of two systems.  The  result of the combination could be for example adding another level of DNS redirection to Bahl using the concept disclosed by Biliris.
Regarding 2), once combined with Biliris, all the domains that are participating in the content delivery process as a whole can be considered a CDN.  This is consistent with the disclosure of the specification, e.g., [0043], “the domain in the CNAME does not need to be the same domain found in original URL or in a previous CNAME record.”
Issue 3: The applicant’s arguments with respect to other claims are similar to the arguments above.  See Examiner’s response above.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 5, 8, 12-14, 16, 21, 23, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl (US 7653700), in view of Cheong et al (US 7006993) and Biliris et al (US 2002/0078233).
As to claim 1, Bahl discloses a computer-implemented method comprising:
obtaining, at a first domain name system (DNS) server of a content delivery network (CDN), a DNS query from a client computing device, wherein the DNS query comprises an original uniform resource locator (URL) (col. 10, paragraph 2, "Upon initial inquiry 238 from a client 208 for the IP address of a particular Web site address, e.g., www.foobar.com, that client's ISP domain name server 206 .... Alternatively, the DNS-B refers to the DNS-ISP and DNS-LB" wherein DNS-B is a first DNS server, 
responsive to the DNS query,
identifying, at the first DNS server, two or more alternative DNS servers operative to receive DNS queries (see citation in rejection to the preceding limitation, wherein DNS-LB is an identified alternative DNS server. See col. 11, paragraph 3, "the DNS-ISP-LB would become authoritative for the Web sites who have contracted for the global load balancing from the client location through the system of the instant invention". See abstract, "The DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein one of the DNS-LBs indicate two or more alternative DNS servers. To teach the amended limitation, i.e., "by the first DNS server", see col. 9, lines 48-53, the DNS-Bs utilizes the information sent from DNS-LBs to construct the table/mapping consisting of these DNS-LBs. Because the mapping is created by the DNS-Bs, i.e., the first DNS server, the two or more alternative DNS, i.e., the DNS-LBs, are considered to have been identified by the first DNS server, i.e., the DNS-B);
Selecting, at the first DNS server, a second DNS server from the identified two or more alternative DNS servers, the second DNS server being selected based, at least in part, on a comparison of performance measurement information for the two or more alternative DNS servers relative to a minimum performance threshold (col. 12, paragraph 2, "the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request"; col. 10, 
performance)". The "enhanced performance" implies that there exists a worse performance level corresponding to using a DNS server that is in longer distance from the client than the distance between the closest server and the client). Another criterion is that the proximate distance is towards the DNS-ISP where the client uses, see col. 12, paragraph 2. Also see citation and explanation in the rejection to the preceding limitations);

causing, by the first DNS server, transmission of the alternative resource identifier to the client computing device (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.); and
obtaining a subsequent DNS query from the client computing device at the second DNS server of the CDN, wherein the subsequent DNS query comprises the alternative resource identifier (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.”  Here, the “HTTP request” comprises the DNS-LB’s IP address which is the alternative URL in order for the query to arrive at the destination).
However, Bahl does not expressly disclose that the path portion of the original URL is a path sub-portion of the URL, or that the alternative resource identifier is in a form of a URL that is different from an original URL.
Cheong discloses a concept of a path portion of a URL is a path sub-portion of the URL (Col. 25, lines 40-56). 
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl with Cheong.  The suggestion/motivation of the combination would have been to make it 
Biliris discloses a concept that an alternative resource identifier can be in a form of a URL different from an original URL ([0038], “Server 150 at 103 can return a CNAME record (with a suitable TTL) which would contain a new domain name whose authoritative DNS server 143 resides in the partnering CDN 120.”  NOTE, in light of the specification, PGPub [0046], “CNAME” reads on the claimed “URL”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl and Biliris. The suggestion/motivation of the combination would have been to return a current domain name (Biliris, [0038]).
As to claim 11, see similar rejection to claim 1.
As to claim 6, Bahl-Cheong-Biliris discloses the computer-implemented method as recited in Claim 1, wherein the original URL is provided by at least one of the content provider and a content delivery network service provider, the content delivery service provider different from the content provider (Bahl, col. 11, paragraph 3).
As to claim 17, see similar rejection to claim 6;
As to claim 18, Bahl-Cheong-Biliris discloses the method as recited in Claim 1, wherein the performance measurement information corresponds to a measured latency of communications (see citation in rejection to claim 1 above, Bahl, wherein the latency time is forwarded to the DNS-LB by MService therefore is associated with the DNS server).
As to claim 19, Bahl-Cheong-Biliris discloses the method as recited in Claim 1, wherein the performance measurement information corresponds to assigned categories associated with performance measurement (Bahl, see citation in rejection to claim 1).

resolve the subsequent DNS query to identify a cache component for providing content associated with the original URL; and Transmit information identifying the identified cache
component to the client computing device (Bahl, see citation in rejection to claim 1 above. Also see Bahl, col. 10, paragraphs 2-3 and col. 12, paragraph 2; Bahl, col. 12, paragraph 2, when the DNS-LB itself acts as a cache engine).
As to claim 3, Bahl-Cheong-Biliris discloses the system as recited in Claim 21, wherein the original URL corresponds to a URL provided by the content provider such that the DNS query resolves
to a domain corresponding to the content delivery network service provider (Bahl, col. 10,
paragraphs 2-3).
	As to claim 14, see similar rejection to claim 3.
As to claim 4, Bahl-Cheong-Biliris discloses the computer-implemented method as recited in Claim 1, wherein the original URL is provided by at least one of the content provider and a content delivery network service provider, the content delivery service provider different from the content provider (Bahl, col. 11, paragraph 3).
As to claim 15, see similar rejection to claim 4;
As to claim 5, Bahl-Cheong-Biliris discloses the computer-implemented method as recited in Claim 1, wherein the alternative URL corresponds to a canonical name record identifier (Biliris, [0038], “CNAME”).
	As to claim 16, see similar rejection to claim 5.
7. 	Claims 7-10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl-
Curtis, as applied to claim 1 above, and further in view of Huang (US 2010/0088405).

At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl-Curtis with Huang. The suggestion/motivation of the combination would have been to select servers based on weighed performance (Huang, [0052]).
As to claim 20, see similar rejection to claim 7.
As to claim 8, Bahl-Curtis-Huang discloses the computer-implemented method as recited in Claim 7, wherein the additional criterion includes service level information (Huang, [0052], the performance indicates service level information).
As to claim 9, Bahl-Curtis-Huang discloses the computer-implemented method as recited m Claim 7, wherein the additional criterion includes a weighted selection (Huang, [0052], “weighted”).
As to claim 10, Bahl-Curtis-Huang discloses the computer-implemented method as recited m Claim 7, wherein the additional criterion includes a cost criterion (Huang, [0052], “delay” is a type of cost criterion. It is to be noted that the claim does not require a monetary cost).
8.	Claims 2 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl  in view of Biliris et al (US 2002/0078233), as applied to claim 1 above, and further in view of Leighton et al (US 20170237705).
As to claim 2, Bahl discloses a computer-implemented method comprising:
obtaining, at a first domain name system (DNS) server of a content delivery network (CDN), a DNS query from a client computing device, wherein the DNS query comprises an original uniform resource locator (URL) (col. 10, paragraph 2, "Upon initial inquiry 238 from a client 208 for the IP address of a particular Web site address, e.g., www.foobar.com, that client's ISP domain name server 206 .... Alternatively, the DNS-B refers to the DNS-ISP and DNS-LB" wherein DNS-B is a first DNS server, 
responsive to the DNS query,
identifying, at the first DNS server, two or more alternative DNS servers operative to receive DNS queries (see citation in rejection to the preceding limitation, wherein DNS-LB is an identified alternative DNS server. See col. 11, paragraph 3, "the DNS-ISP-LB would become authoritative for the Web sites who have contracted for the global load balancing from the client location through the system of the instant invention". See abstract, "The DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein one of the DNS-LBs indicate two or more alternative DNS servers. To teach the amended limitation, i.e., "by the first DNS server", see col. 9, lines 48-53, the DNS-Bs utilizes the information sent from DNS-LBs to construct the table/mapping consisting of these DNS-LBs. Because the mapping is created by the DNS-Bs, i.e., the first DNS server, the two or more alternative DNS, i.e., the DNS-LBs, are considered to have been identified by the first DNS server, i.e., the DNS-B);
Selecting, at the first DNS server, a second DNS server from the identified two or more alternative DNS servers, the second DNS server being selected based, at least in part, on a comparison of performance measurement information for the two or more alternative DNS servers relative to a minimum performance threshold (col. 12, paragraph 2, "the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request"; col. 10, 
performance)". The "enhanced performance" implies that there exists a worse performance level corresponding to using a DNS server that is in longer distance from the client than the distance between the closest server and the client). Another criterion is that the proximate distance is towards the DNS-ISP where the client uses, see col. 12, paragraph 2. Also see citation and explanation in the rejection to the preceding limitations);

causing, by the first DNS server, transmission of the alternative resource identifier to the client computing device (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.); and
obtaining a subsequent DNS query from the client computing device at the second DNS server of the CDN, wherein the subsequent DNS query comprises the alternative resource identifier (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.”  Here, the “HTTP request” comprises the DNS-LB’s IP address which is the alternative URL in order for the query to arrive at the destination).
However, Bahl does not expressly disclose that the alternative resource identifier is in a form of a URL that is different from an original URL, or determining whether the second DNS server is authoritative to the subsequent DNS query; selecting a cache component for providing content associated with the original URL if the second DNS server is authoritative to the second DNS query; and causing transmission of information identifying the selected cache component if the selected second DNS server is determined to be authoritative.
Server 150 at 103 can return a CNAME record (with a suitable TTL) which would contain a new domain name whose authoritative DNS server 143 resides in the partnering CDN 120.”  NOTE, in light of the specification, PGPub [0046], “CNAME” reads on the claimed “URL”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl and Biliris. The suggestion/motivation of the combination would have been to return a current domain name (Biliris, [0038]).
Leighton discloses determining whether a second DNS server is authoritative to a subsequent DNS query ([0020]-[0022]; 0062], checking the subsequent DNS query to have the alcamai.com domain is implied in order to serve the DNS request, said alcamai.com domain indicates authority of the low-level DNS server in the alcamai.com domain to process the subsequent DNS queries, see [0054], “direct user to a akamai.com (i.e., a low level DNS) server 40 that is close-by); selecting a cache component for providing content associated with an original URL if the second DNS server is authoritative to the second DNS query ([0020]-[0022], “The top-level DNS server then redirects the request to the identified low-level DNS server that, in turn, resolves the request into an IP address for the given hosting server that serves the object back to the client…content can be distributed and replicated through a collection of servers”.  See [0062]; [0066] for low-level DNS server’s selecting of the cache component to serve the request); and causing transmission of information identifying the selected cache component if the selected second DNS server is determined to be authoritative (see citation above).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl-Biliris with Leighton. The suggestion/motivation of the combination would have been to improve efficiency in serving contents (Leighton, [0020]-[0022]).
As to claim 13, see similar rejection to claim 2.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/HUA FAN/               Primary Examiner, Art Unit 2449